DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari, publication number: 2020/0051011 in view of Cantrell, publication number: US 2019/00303853.


As per claims 1 and 19, Dasari teaches an apparatus comprising: 
	A processor configured to
	Receive a request from a software application, where the request identifies a key sored in a database,
	Determine whether a state of a key-value pair stored in the database which corresponds to the key in the request has changed since a most recently received request from the software application (contract application for tracking food or drink item, retrieve information from database 345, [0020][0031][0053]) 

Dasari does not teach based on a timestamp of a block on a blockchain which includes the key-value pair and which was stored on a blockchain in response to the most recently received request from the software application and a current timestamp associated with the key-value pair in the database. 
	In response to a determination that the state of the key-value pair has changed, generate a data block that includes a changed state of the key-value pair and a hash pointer to the block corresponding to the most recently received request from the software application and 
	Add the generated data block to a hash-linked chain of data blocks after the block.
In an analogous art, Cantrell teaches based on a timestamp of a block on a blockchain which includes the key-value pair and which was stored on a blockchain in response to the most recently received request from the software application and a current timestamp associated with the key-value pair in the database. 
	In response to a determination that the state of the key-value pair has changed, generate a data block that includes a changed state of the key-value pair and a hash pointer to the block corresponding to the most recently received request from the software application and 
	Add the generated data block to a hash-linked chain of data blocks after the block (comparing current and previously stored information [0041], current information store in a side chain [0021-0022][0048], previous information stored in a block chain [0018], when acceptable change is determined, creating a new block [0032] [0041] adding new block to blockchain [0041] Fig. 4)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Dasari’s data tracking system by including the comparison between two storage locations as described in Cantrell’s blockchain update system for the advantage of having a more robust updating and tracking system. 



As per claims 2 and 20, the combination teaches wherein, in response to a determination that the state of the key-value pair has not changed, the processor is further configured to send an instruction to not generate a data block (Dasari: Generating block based on threshold, [0053]).

As per claim 3, the combination teaches wherein the processor is configured to receive a tick operation triggered by the software application which identifies a subset of keysfrom among a larger set of keys (Dasari: Control engine query, [0048]).

As per claim 4, the combination teaches wherein the processor is further configured to transmit a notification which indicates that the data block is generated to the software application (Dasari: Alert, [0043][0046]).

As per claim 5, the combination teaches wherein the database comprises a key-value store that comprises a plurality of records which each comprise a unique key paired with one or more respective data values (Cantrell: Side chain, [0021-0022][0045]).

As per claim 6, the combination teaches wherein the request is associated with a plurality of key- value pairs, and the processor determines whether any of the plurality of key-value pairs have changed since the most recently received request (Dasari: Change, [0053]).

As per claim 7, the combination teaches wherein the processor is configured to store a hash of block content from the block corresponding to the most recently received request from the software application within the generated data block (Dasari: Blockchain, Fig. 5, [0062], Cantrell: update, [0041]).

As per claim 9, the combination teaches wherein the processor is further configured to detect that a conditional statement from among a plurality of predefined conditional statements has occurred with respect to the database, and automatically generate a new data block based on the detected conditional statement (Dasari: Generating a block based on a threshold, [0051][0053]).

Claims 10-16 and 18 are rejected based on claims 1-7 and 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494